Case 1:03-md-01570-GBD-SN Document 5669 Filed 01/15/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

03-md-1570 (GBD\(SN)

In re Terrorist Attacks on September 11, 2001
ECF Case

 

This document relates to: 15-cv-9903 : (GBD)(SN)

Thomas Burnett, Sr., et al. v. The Islamic ECF Case

Republic of fran, et al.

 

 

 

 

ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF OF
BURNETT/ARAN PLAINTIFFS IDENTIFIED AT EXYMOBIT A

(BURNETT / IRAN XV)

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibit A to this Order, plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran, et
al., Case No. 15-cv-9903 (GBD)(SN), who are each a spouse, parent, child, or sibling (or the estate
of a spouse, parent, child, or sibling) of a victim killed in the terrorist attacks on September 11,
2001, and the Judgment by Default for liability only against [Defendants against whom liability
default is entered] (collectively, the “Iran Defendants”) entered on January 31, 2017 (15-cv-9903,
ECF No, 85), together with the entire record in this case, if is hereby;

ORDERED that service of process was effected upon the Iran Defendants in accordance
“with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608{b) for agencies and
instrumentalities of sovereign defendants;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran, et al., Case No. 15-
cv-9903 (GBD)(SN), as identified in the attached Exhibit A, whe are each a spouse, parent, child,
or sibling (or the estate of a spouse, parent, child, or sibling) of individuals killed in the terrorist

attacks on September 11, 2001, as indicated in Exhibit A, and it is

 

 
Case 1:03-md-01570-GBD-SN Document 5669 Filed 01/15/20 Page 2 of 2

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded prejudgment interest of 4.96
percent per annum, compounded annually, running from September 11, 2001 until the date of
judgment; and it is

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue,
and it is

ORDERED that the remaining Burneti/[ran Plaintiffs not appearing on Exhibit A, may
submit in later stages applications for damages awards, and to the extent they are for solatium or
by estates for compensatory damages’ for decedents pain and suffering from the September 11
attacks, they will be approved consistent with those approved herein for the Plaintiffs appearing

on Exhibit A.

Dated: New York, New York Chacon D
, 2020 B Done q
fe” :

iFEB 1 8 2020 RGB. DANIELS

ited States District Judge

 
Case 1:03-md-01570-GBD-SN Document 5669-1 Filed 01/15/20 Page 1of1

 

EXHIBIT A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B

&

=

a

a Q

i fel

5 a

% PLAINTIFF a ©

te DECEDENT DECEDENT DECEDENT = | PLAINTIFF MIDDLE PLAINTIFF LAST fe ~ SOLATIUM

FIRST NAME MIDDLE NAME | LAST NAME & FIRST NAME NAME ma ey

mn NAME ° x

= z

< S

a fn

~~

:
1|Catherine Ellen Chils Nicholas Benjamin Chirls Child $8,500,000.00
2\Tara Kathleen Creamer John I. Creamer Spouse $12,500,000,.00
3|Tara Kathleen Creamer Colin Creamer Child $8,500,060.00
4\Tara Kathleen Creamer Nora Creamer Child $8,500,000.00
5|Michael Patrick ken Anne Margaret Habeeb (Estate of) Sibling $4,250,000.00
6{Michael Fraticis Lynch Frederick Joseph Lynch Sibling $4,250,000.00
7|Susan Mackay Matthew Mackay Chiid $8,500,000.00
8|Susan Mackay Lauren Mackay Child $8,500,000.00
9|Richard B. Madden Patricia M. Lezynski Child $8,500,000.00
10|Kaaria William Mbaya Vertistine Beaman Mbaya Parent $8,500,000.00
11|Staart Todd Meltzer Lawrence Meltzer Sibling $4,250,000.00
12/Michael B. Packer Rekha D. Packer Spouse $12,500,000.00
13|Gina Sztejnberg Michael Sztejnberg Spouse $12,500,000.00
14|Lawrence J. Yeling Ryan Veling Child $8,500,000.00
15|Stephen Gordon Ward Susan Moore Sibling $4,250,006.00
TOTAL: —_ —$80,500-000-00

 

Page iof1

 

$ (22500060. 00

 
